Per Curiam.

Appellant claims it is unconstitutional to revoke a mentally ill person’s parole for violations caused by his mental illness. The court of appeals reached the correct conclusion when it dismissed appellant’s complaint *146for failure to comply with R.C. 2725.04(D). These commitment papers are necessary for a complete understanding of the petition. Without them, the petition is fatally defective. When a petition is presented to a court that does not comply with R.C. 2725.04(D), there is no showing of how the commitment was procured and there is nothing before the court on which to make a determined judgment except, of course, the bare allegations of petitioner’s application. In re Petition for Writ of Habeas Corpus of Wells (Jan. 27, 1984), Lucas App. No. L-84-015, unreported, 1984 WL 4214.
The judgment of the court of appeals is affirmed.

Judgment affirmed.

Moyer, C.J., Sweeney, Holmes, Douglas, Wright, H. Brown and Resnick, JJ., concur.